UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-149804 ALCANTARA BRANDS CORPORATION (Exact name of registrant as specified in its charter) Nevada 26-2137574 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3753 Howard Hughes Parkway, Suite 200 Las Vegas, Nevada (Address of principal executive offices) (Zip Code) (702) 425-5758 (Registrant’s telephone number, including area code) Copies of Communication to: Stoecklein Law Group Emerald Plaza 402 West Broadway
